Citation Nr: 1512847	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 7, 2008, for the grant of service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had creditable active service from December 28, 1971, to December 27, 1977.  

The Veteran died in January 2009, one day before an RO decision that granted service connection for lung cancer, effective August 7, 2008.  The appellant, who is the Veteran's surviving spouse, filed a claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in January 2009.  In March 2009, entitlement to service connection for the cause of the veteran's death was granted, and the appellant was awarded DIC.  In April 2009, the appellant claimed entitlement to an effective date earlier than August 7, 2008, for the grant of service connection for lung cancer.  In a decision dated in September 2009, the RO denied the claim for "accrued benefits," in the body of the decision noting that entitlement to an earlier effective date was not warranted.  The appellant appealed, and in October 2012, the RO noted that the appellant had been substituted as the claimant for the purposes of processing this appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014).  This law provides for a more liberal basis for the award of accrued benefits than is provided in 38 U.S.C.A. § 5121, but is still limited to the same benefit, i.e., accrued benefits due and unpaid at the time of the Veteran's death.  See 38 U.S.C.A. §§ 5121A, 5121.  However, it is no longer referred to as a claim for "accrued benefits," because the appellant has been substituted for the Veteran in the claim, and she essentially replaces him as the claimant.  

In August 2014, the appellant appeared at a Board videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  In a January 2009 rating decision, service connection for lung cancer was granted, effective August 7, 2008, the date the claim was received.

2.  No claim for service connection for lung cancer, formal or informal, was received prior to August 7, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to August 7, 2008, for the grant of service connection for lung cancer have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, service treatment records have been obtained, as have identified VA treatment records.  Private medical records have been received as well.  There is no indication of the existence of additional evidence that would form a basis for an earlier effective date.  An opinion is not warranted because the case does not rest on a medical determination.  The appellant was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in August 2014.  At the hearing, the undersigned explained the type of evidence that would be relevant to her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The Veteran's initial claim for service connection for lung cancer was received on August 7, 2008.  In a decision dated in January 2009, the RO granted service connection for lung cancer, and assigned a 100 percent rating, effective August 7, 2008, the date the claim was received.  Unfortunately, the Veteran died in January 2009 on the day prior to the RO's decision.  The appellant, who has been substituted as the claimant in this appeal, contends that the effective date should be the date she believes that lung cancer was first shown, in 2005.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Here, no communication indicating a belief in entitlement to service connection for lung cancer was received prior to the claim received on August 7, 2008.  

In certain circumstances, VA treatment records may constitute an informal claim, but this requires that service connection have been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2013).  VA treatment records cannot be considered an informal claim for service connection under the facts of this case, where no prior claim for service connection was filed.  Moreover, a detailed review of the VA medical records does not reveal the existence of any statement by the Veteran or the appellant indicating a desire to file a claim.  See Criswell.  Although the appellant states that the claim was filed as soon as they were told he had "Agent Orange lung cancer," the medical records do not support this assertion; indeed, the Veteran's extensive smoking history was the most significant factor noted.   

The appellant contends, in essence, that if lung cancer had been properly diagnosed in 2005, when the Veteran began receiving treatment at the VA, they would have filed a claim at that time.  She explains that they did not file a claim prior to August 2008 because they did not know he had lung cancer or that it was related to Agent Orange exposure.  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Unfortunately, absent a claim, there is no basis on which to grant an earlier effective date, despite the Board's sympathy with the appellant's obvious distress.  

Pursuant to 38 U.S.C. § 1151, entitlement to compensation for a disability as if service-connected may be granted based on the failure to diagnose a preexisting condition, but this requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. §1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010).  

However, the Veteran did not file a claim for compensation under 38 U.S.C.A. §  1151 during his lifetime, and the appellant's claim for substitution or accrued benefits must be based on claims pending at the time of death.  38 U.S.C.A. §§ 5121, 5121A.  Moreover, neither the Board nor the Veteran possesses the necessary medical expertise to diagnose cancer, or determine the appropriate treatment where the possibility of cancer is suspected.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

The evidence shows that a computerized tomography (CT) scan of the chest in July 2005 disclosed some interstitial fibrosis with peripheral honeycomb pattern in both lungs.  There was one small noncalcified nodule seen in the right middle lobe near the anterior chest wall.  In October 2005, a follow-up CT scan disclosed nodules in the right middle lobe and left lower lobe.  The non-calcified right middle lobe nodule was noted to be a high possibility of a malignancy, given the Veteran's 45-year smoking history.  It was noted that the Veteran agreed for watchful waiting as the nodule was faint and 8-9 mm in size.  Subsequent CT scans were obtained in February 2006, August 2006, December 2006, and June 2007, all of which disclosed abnormal lung findings, but the suspicious nodules remained stable.  

In January 2008, however, a CT scan disclosed a new-appearing 1.3 cm pleural-based nodule in the mid lateral right upper lobe.  There was also a possible new 6 mm nodule in the mid right upper lobe.  The other previously seen nodules remained stable.  The new nodules were suspicious for new malignancy, and follow-up was needed.  A follow-up CT scan in May 2008 noted an interval increase of the larger nodule to 2.2 cm.  The Veteran was scheduled for a PET scan.  The appellant pointed to a June 2008 notation where a physician called the Veteran, stating that she had thought the Veteran had been told about the lung cancer diagnosis, but that he had not.  However, this notification delay appears to have been for a very short period of time, and did not delay any treatment, as he had been scheduled for a PET scan, which was the next planned step.  It should also be noted that lung cancer had not yet been confirmed at that time; indeed, the June 2008 notation went on to report that the Veteran was informed of his "preliminary" diagnosis.  

The PET scan in June 2008 was "consistent with right lung malignancy until proven otherwise."  Findings consistent with lymph node metastases were noted as well.  In July 2008, a fine needle lung biopsy was attempted, but only a single pass was performed due to the overlying rib and the Veteran's difficulty cooperating, and the Veteran opted to terminate the procedure.  Cancer was not found on the incomplete biopsy.  

Subsequently, in late August 2008, it was noted that the need for further pulmonary follow-up to rule out a lung malignancy was emphasized to the Veteran, but that he wanted to follow-up with gastrointestinal symptoms first.  In early September 2008, a physician noted that the strong possibility of lung cancer was discussed, and that each day without diagnosis decreased chance for reversal.  The physician noted that the Veteran continued to "adamantly refuse" to have a lung biopsy.  In October 2008, it was noted that he declined fine needle aspiration, surgery, and bronchoscopy and wanted to follow-up with serial CT scans, but also wanted to talk it over with his family.  Finally, in December 2008, he agreed to a biopsy, with fiberoptic bronchoscope, which disclosed non-small cell lung cancer.  

These medical reports are not entirely consistent with many of the appellant's statements, but the Board nevertheless believes that she is sincere in her beliefs.  The objective medical evidence, however, presents a far more complex picture, including a several month period during which the Veteran refused to have a biopsy.  Cancer can be a complicated disease to diagnose and treat, and is often fatal despite early detection and numerous treatment modalities.  

The Board sympathizes with the appellant, and acknowledges that the Veteran's final illness caused him, the appellant, and other loved ones considerable distress, pain, and, ultimately grief.  Unfortunately, however, for the reasons discussed above, there is no legal basis for the grant of an earlier effective date for service connection for lung cancer, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



ORDER

Entitlement to an effective date earlier than August 7, 2008, for the grant of service connection for lung cancer, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


